Citation Nr: 0118502	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-19 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to December 
1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, with notice mailed by the RO in 
Montgomery, Alabama, and in which the benefit sought was 
denied. 


REMAND

The case was previously before the Board on January 19, 2001, 
at which time it was Remanded to afford the veteran a 
comprehensive vascular examination and for other development 
pursuant to the Veterans Claims Assistance Act of 2000.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) ("VCAA").  The 
record suggests that an examination may have been scheduled 
for April 25, 2001 but does not reflect either that the 
examination was conducted nor or whether the veteran failed 
to report, and yet the case is again before the Board for 
appellate consideration of the issue on appeal.  Moreover, 
the indicated development pursuant to the VCAA is not of 
record.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (hereinafter, "Court").  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998). 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO should clarify whether an 
examination was afforded pursuant to the 
Board's January 19, 2001 Remand, and, if 
so, a copy of the examination report 
should be associated with the claims 
file.  If an examination was scheduled 
and the veteran failed to report, a 
notation to that effect should be placed 
in the claims file.

2.  In the event that an opportunity for 
an examination was not properly afforded, 
the veteran should be scheduled for a VA 
vascular and arterial examination to 
determine the extent of his disability 
resulting from his service connected 
disorder.  The claims folder and an 
entire copy of this remand should be made 
available to the examiner for review 
before the examination, and the 
examination report should include 
notation that the a review was completed.  

The examination should include all 
indicated tests and studies.  The VA 
examiner should:

(1) describe the existence and 
extent of intermittent or persistent 
edema, stasis pigmentation, eczema, 
ulceration, or constant pain at 
rest.  The examiner should also 
state whether symptoms are relieved 
by elevation or compression hosiery.

(2) provide an opinion as to whether 
the veteran is unable to obtain or 
retain gainful employment (manual, 
sedentary, etc.) solely due to his 
service-connected (and related, if 
applicable) disabilities.  
Specifically, the examiner is 
requested to opine whether it is as 
likely as not that the veteran is 
unemployable due to his varicose 
vein disability alone, or his 
varicose vein disability and his 
hypertensive vascular disease 
disabilities alone.

3.  Notwithstanding whether an 
examination is/was afforded, the RO must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded file for complete compliance 
with the directives of this remand and, 
if deficiencies are found, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




